Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to papers filed 10/15/2021 in which claims 1-26, 28, 31-34, 38, 41-43, 47, 51-53 and 56-58 were canceled; and claims 27, 36-37, 44, 46 and 54 were amended. All the amendments have been thoroughly reviewed and entered. 
	Claims 27, 29-30, 35-37, 39-40, 44-46, 48-50, and 54-55 are under examination.

Withdrawn Rejections
The rejection of claims 27, 29-30, 32, 34, 36-40, 42, 44, 46-50, 52, 54 and 56-58 under 35 U.S.C. 103 as being unpatentable over Ambuhl et al (19 June 2008; US 2008/0145410 A1; cited in IDS 03/16/2020) in view of Applewhite et al (9 August 2012; US 2012/0201864 A1) and Weibel et al (30 September 2010; US 2010/0247609; cited IDS 03/16/2020), is withdrawn, in view of Applicant’s amendments to independent claims 27, 37 and 46, and for the reason discussed below under “Reason for Allowance.”
The rejection of claims 35, 45 and 55 under 35 U.S.C. 103 as being unpatentable over Ambuhl et al (19 June 2008; US 2008/0145410 A1; cited in IDS 03/16/2020) in view of Applewhite et al (9 August 2012; US 2012/0201864 A1) and Weibel et al (30 September 2010; US 2010/0247609; cited in IDS 03/16/2020), as applied to claims 27, 37 and 46 above, and further in view of Harden et al (18 April 2002; US 2002/0044969 A1; cited in IDS 03/16/2020), is withdrawn, in view of Applicant’s amendments to independent claims 27, 37 and 46.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Independent claims 27, 37 and 46 are commonly drawn to a method of manufacturing a pharmaceutical composition for oral administration, said method comprising (i) combining sucroferric oxyhydroxide particles and at least one pharmaceutically acceptable excipient, wherein the d50 particle size distribution by volume of the sucroferric oxyhydroxide particles is in the range of 40 µm to 80 µm; and (ii) tableting the combined sucroferric oxyhydroxide particles and at least one pharmaceutically acceptable excipient from step (i) by compression; wherein the pharmaceutical composition is in the form of a chewable tablet; wherein the hardness of the chewable tablet is between 100 N to 200 N as measured according to the European Pharmacopoeia 01/2008:20908; and wherein the chewable tablet has a disintegration time of between 5 minutes and 18 minutes as measured according to the European Pharmacopoeia 04/2011:20901.
	Applicant’s amendments to independent claims 27, 37 and 46 in the claim set filed 10/15/2021 have put the claimed invention sufficiently commensurate in scope with the unexpected results shown in the examples on pages 43-45 of the specification (substitute specification filed 04/03/2020), drawn to showing the criticality of d50 particle size distribution being in the range of 40 µm to 80 µm in achieving improved properties of hardness and disintegration time. 
	While the applied prior art of Applewhite provided the guidance for optimizing the flowable powder of stabilized iron oxyhydroxide such as those of Ambuhl to have a D50 particle size distribution of less 100 µm (Applewhite: [0198], [0199], [0203], [0206], 
Claims 29-30, 35-36, 39-40, 44-45, 48-50, and 54-55 depend directly or indirectly from independent claims 27, 37 and 46, respectively, and thereby, are also nonobvious.
No other outstanding issues are remaining.
As a result, claims 27, 29-30, 35-37, 39-40, 44-46, 48-50, and 54-55 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Claims 27, 29-30, 35-37, 39-40, 44-46, 48-50, and 54-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613